Citation Nr: 1110624	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  08-32 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to higher initial ratings for idiopathic pulmonary fibrosis with sleep apnea, rated as 60 percent disabling from November 16, 2005, and as 100 percent disabling from June 23, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to September 1969 and from May 1986 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions entered by the VARO in Waco, Texas.  A January 2008 rating decision granted service connection for idiopathic pulmonary fibrosis with sleep apnea and assigned a 60 percent rating therefor, effective from November 2005.  After the Veteran filed a notice of disagreement, a July 2008 rating decision increased the rating to 100 percent, effective from June 2008.  In August 2008, the Veteran submitted a notice of disagreement disagreeing with VA's decision to assign a single disability rating for idiopathic pulmonary fibrosis and sleep apnea.  A supplemental statement of the case was issued in September 2008, and a substantive appeal was received in October 2008, wherein the Veteran continued to argue separate evaluations should be assigned for the idiopathic pulmonary fibrosis and the sleep apnea.  

Pursuant to his request, the Veteran was scheduled to appear for a hearing before the Board, sitting at the RO, in January 2011.  In December 2010, the Veteran cancelled his request for a hearing and no other hearing request remains pending at this time.  


FINDING OF FACT

In December 2010, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran requesting withdrawal of this appeal.  



CONCLUSION OF LAW

The criteria for withdrawal of this appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal for higher initial ratings for idiopathic pulmonary fibrosis with sleep apnea, to include the question of whether separate evaluations can be assigned, by virtue of his communication with a VA employee in December 2010 that was reduced to writing in the form of a Report of Contact, dated December 14, 2010.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.


____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


